Citation Nr: 0209431	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-00 027	)	DATE
	)
	)

Appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to October 31, 2000.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
after October 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal arises from a February 1999 rating decision, by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), Mississippi, which 
denied the veteran's claim for a rating in excess of 30 
percent for PTSD.  In an October 2001 rating decision, the RO 
increased the rating to 70 percent for PTSD, effective 
September 19, 2001.  In a November 2001 rating decision, the 
RO granted an earlier effective date of October 31, 2000, for 
the 70 percent rating.  Inasmuch as neither rating is the 
maximum benefit and the veteran has indicated his 
dissatisfaction with the ratings, the claim remains in 
controversy and the issues for appellate consideration are as 
described above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 1999 VA Form 9, the veteran requested a Travel 
Board hearing at the RO, but failed to appear for the 
scheduled hearing in February 2002.  He has not shown good 
cause for his failure to report, nor has he submitted a 
request to reschedule the hearing.  Under these 
circumstances, the request for hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704 (d) (2001).

A review of the claims file reveals that the veteran's 
accredited representative, in a May 2002 appellant's brief, 
indicated that the veteran wants an effective date earlier 
than October 31, 2000 for entitlement to: a 70 percent rating 
for PTSD, a total rating based on individual unemployability, 
and Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.  This brief cannot be considered a notice of 
disagreement (NOD) with the November 2001 rating decision, 
since it was not filed with the agency of original 
jurisdiction.  See, e.g., Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (hearing testimony before the Board, even though given 
within the one-year NOD filing period, cannot constitute a 
valid NOD, because it was taken before the Board and not the 
RO and it did not serve to trigger or initiate appellate 
review).  These matters are referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  Before October 31, 2000, the veteran's PTSD was 
productive of occupation and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupations tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication; it was not manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupations 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.

2.  After October 30, 2000, the veteran's service-connected 
PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood; it is not 
manifested by total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 30 percent for 
PTSD, prior to October 31, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a rating of in excess of 70 percent for 
PTSD, after October 30, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-
connected PTSD symptoms are more severe than the assigned 
disability ratings suggest.

Factual Background

The veteran's DD-Form 214 shows that he served in the 
Republic of Vietnam from September 1968 to March 1969.  His 
service medical records show that, in November 1968, the 
veteran sustained shell fragment wounds to the right chest 
and left forearm, and that, as a result, he was awarded a 
Purple Heart.  The veteran's March 1970 separation 
examination report reflects that his psychiatric status was 
found to be normal.

At an August 1991 VA examination, the veteran reported that 
he served as a foot soldier in the infantry and experienced 
combat for four months.  He stated that he was withdrawn from 
combat because he was wounded and was discharged from the 
service in April 1970.  The veteran complained of 
experiencing difficulties with sleep, finding that he would 
become quite drowsy during the day.  On examination the 
veteran was oriented in all spheres.  Productions were 
coherent and relevant.  He admitted to feelings of nervous 
tension and stated that he got depressed.  The veteran denied 
suicidal ideation.  He felt that his peers at work picked on 
him.  The veteran reported bad dreams.  He felt that his 
level of tension, depression, bad dreams and poor sleep were 
worsening.  The veteran said that he experienced flashbacks 
about twice weekly, particularly at night.  He was diagnosed 
with PTSD.  The examiner found that the deterioration of the 
veteran's service-connected right side gunshot wound and arm 
injury resulted in moderate to severe industrial functioning, 
adding that his increasing PTSD symptomatology impaired the 
veteran's ability to function in the job situation.  The 
examiner estimated the veteran's social functioning as 
moderate due to the loss of function in both arms, and the 
anxiety and tension generated by recurring PTSD symptoms.  
The examiner stated that the veteran was also sensitive to 
the physical manifestation of the scars on his body, which 
were the result of his gunshot wound and other injuries. 

At an April 1992 VA PTSD examination, the veteran reported 
that he was wounded in an ambush while in Vietnam and 
received a Purple Heart.  After Vietnam, the veteran finished 
trade school and worked as a mechanic.  He stated that his 
wounds restricted the use of his left arm and the pain from 
his wounds was increasing.  The veteran recounted that one 
night after patrol when it was raining the troops started a 
fire in a crater and an unexploded shell exploded burning him 
and killing a friend who was standing next to him.  Once 
while on perimeter guard, one of his friends was killed 
nearby in a mortar attack.  When he was wounded in an ambush, 
the medic coming to his aid was shot through the temple.  
Another time, a man lying next to him was shot in the 
stomach.  The veteran stated that these experiences and his 
reactions to them have caused insomnia and poor quality of 
sleep when he does sleep.  He complained of continuing 
nightmares and flashbacks.  The veteran indicated that he 
became hypervigilant and extremely anxious when he heard loud 
noises.  He stated that he still heard the booming of the 
mortars and rockets in his ears.  At work, he reported that 
he was sleepy and drowsy much of the time.  Last year, the 
veteran related that he received a poor efficiency rating and 
his salary was reduced 10 percent after 20 years working for 
the state as a mechanic.  He stated that his relationships at 
work were fair but that his painful wounds affected his 
ability to do certain physical things and he frequently had 
to ask for help.  The veteran rode horses but gave up playing 
ball because of his wounds.  He indicated that he stayed 
around the house with his family, that he had been married to 
the same woman for 22 years, and that he had three children, 
two of them grown.  The veteran stated that he got along well 
with his friends and family.  He and his youngest daughter 
fooled around with a mustang horse that he had tamed.  The 
veteran reported that he was depressed a lot because of 
insomnia, fatigue, anorexia and decreased libido.  He denied 
any suicidal ideations.  The veteran indicated that he had to 
walk away from people who got on his nerves and that he had 
given up hunting because of some fear of violence.  He stated 
that he had done fairly well until the last two to three 
years, when his symptoms, nightmares and flashbacks, had 
worsened and his depression had increased.  The veteran 
reported that he was having more physical pain.  On 
examination, the veteran was friendly, cooperative and 
appropriate.  He had a depressive affect.  His memory and 
orientation were good.  The veteran did hear combat voices 
and sounds.  There were no delusions.  The diagnoses were 
PTSD and major depression.  

The veteran testified at an RO hearing in April 1992.  He 
stated that he worked as a mechanic for the Alabama State 
Highway Patrol and had worked there for 20 years.  He 
testified that his left arm was numb below the area of the 
wound.  The veteran reported that he had had bad dreams for 
about a year and that they consisted of hearing sounds of 
mortar rounds and occurred about twice weekly.  He reported 
seeing several of his comrades getting killed.

A June 1992 hearing officer's decision determined that the 
veteran had experienced the required stressors to validate 
the diagnosis of PTSD and, therefore, service connection for 
PTSD was warranted. 

A June 1992 rating decision, implementing the above decision, 
granted service connection for PTSD and assigned a 30 percent 
rating, effective May 7, 1991.

At a December 1998 VA examination, the veteran reported that 
he had been married for 27 years and lived with his wife.  He 
used to work as a mechanic for the state for 24 years but 
retired about 1 1/2 years ago because his left arm was giving 
out on him, he had no strength in it, and he was unable to 
perform his duties as a mechanic.  The veteran complained of 
frequent nightmares and flashbacks of his Vietnam 
experiences.  He reported that he did not trust others, did 
not like to be around people and could not get along with 
anybody.  The veteran also related that once, a few years 
ago, when he was angry with his supervisor, he had grabbed 
his supervisor and was afraid that he was going to hurt him.  
He stated that he had problems with his sleep and that his 
wife did not like to sleep with him because he talked in his 
sleep.  The veteran described having no friends and staying 
away from crowds.  On examination, the veteran was 
cooperative and appropriately dressed.  His speech was 
coherent, relevant, spontaneous and clear.  No loose 
associations were noted.  He spoke at length about his 
nightmares, flashbacks and poor sleep habits.  His affect was 
appropriate to the thought content.  The veteran reported 
that occasionally he heard voices telling him "help me, help 
me, help me."  He did not exhibit any paranoid delusions or 
delusional thinking.  The veteran was well oriented to time, 
place and person.  His mood was mildly anxious and depressed.  
He denied alcohol or drug abuse.  The examiner indicated that 
the veteran's social impairment was moderate and his 
industrial impairment was moderate to severe secondary to the 
veteran's weakness in his left forearm and his chronic 
depression.  The diagnosis was PTSD with mild depression.  
The veteran's Global Assessment of Functioning (GAF) score 
was given as 70.  The examiner added that the veteran had 
indicated that the reason he quit working was because of the 
weakness in his left forearm.  The veteran also stated that 
he did not like to be around crowds of people nor did he feel 
comfortable trusting others and so he felt that he was not 
able to continue working as a mechanic.

In 1999, the RO received VA outpatient treatment records from 
June 1997 to October 1999 show continuing treatment for PTSD 
and depression.  A January 1998 note reveals that the veteran 
was given medication for his insomnia, which made him 
constipated.  The veteran indicated that he still had 
symptoms of PTSD with nightmares and flashbacks and that he 
was intolerant of crowds and stayed away from others except 
for church and his family.  He reported that he was more 
irritable, cried easily and had had suicidal thoughts, but no 
plans.  The veteran felt that his PTSD and depression was 
worse due to his forced retirement because of his arm.  A 
March 1999 record shows that the veteran felt better on 
Wellbutrin but complained about sleeping problems, indicating 
that he was no longer taking his sleep medication because it 
was over sedating.  The veteran was given a different sleep 
medication and assigned a GAF score of 70.

VA treatment records from February 2000 to February 2001 show 
GAF scores between 50 and 55.  In February 2000, the veteran 
reported that his medication was helping but that he 
continued to experience sleep problems, including nightmares.  
He also stated that he felt tired and without energy, along 
with some tension and depression.  At a July 2000 visit, the 
veteran reported that he was doing okay except for occasional 
drowsiness.  An October 31, 2000 note reveals that the 
veteran continued to experience symptoms of PTSD: insomnia, 
nightmares, flashbacks, hyperirritability, and withdrawal 
from most social contacts.  The psychiatrist indicated that 
the veteran had been unable to work since September 1997 due 
to war injuries to his right side and left forearm and added 
that he considered the veteran unemployable, assigning a GAF 
score of 50.

A September 2001 VA examination report reveals that the 
veteran had been attending psychiatric treatment for his PTSD 
since 1991.  At the present time, the veteran was taking 
Clozapine, Trazodone and Benadryl.  He had been married for 
30 years.  The veteran indicated that he had had a recent 
increase in his nightmares and woke up more frequently.  He 
stated that this upset his wife and they got into frequent 
arguments.  The veteran did not have any history of violent 
behavior at home towards his wife or children, even though he 
frequently got verbally aggressive with his wife.  The 
veteran denied any history of alcohol or drug use.  Before 
his retirement in 1997, the veteran reported that he had been 
getting into frequent arguments and exhibited irritable 
behavior with his supervisor and was told either to retire or 
to leave.  The veteran reported that he had been sleeping 
only five to six hours nightly, waking repeatedly with 
nightmares.  He stated that his nightmares, anxiety and 
depression had increased since he had been watching the 
television reports about the World Trade Center explosion.  
The veteran was more irritable and upset because of poor 
sleep and frequent nightmares.  He complained of some 
difficulty concentrating and problems with a short attention 
span.  

On mental status examination, the veteran was somewhat 
fidgety and anxious but had good eye contact and was dressed 
appropriately.  He was alert and oriented to time, place, and 
person.  His mood appeared to be moderately depressed.  The 
veteran was preoccupied by his recurrent thoughts about 
Vietnam.  He had difficulty concentrating on serial 7s.  His 
affect was appropriate.  There was no evidence of any 
auditory or visual hallucinations.  The veteran's judgment 
and insight were noted as fair.  His long- and short-term 
memory was fair.  The diagnosis was PTSD with anxiety and 
depression.  The veteran's GAF score was considered to be 50.  
The examiner noted that the veteran's main psychosocial 
stressors appeared to be combat-related experiences and the 
inability to get along with others because of his poor 
frustration tolerance and low stress tolerance.  The examiner 
added that the veteran was having more recurrent nightmares 
and thoughts about Vietnam because of the recent explosion at 
the World Trade Center.  He also was more depressed and 
anxious; but was not suicidal or violent.  His frequent 
nightmares usually affected the veteran's ability to function 
the next day as well as his relationship with his wife.

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as private and VA outpatient 
treatment records, and December 1998 and September 2001 VA 
examination reports have been associated with the file.  
Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a November 1999 
statement of the case (SOC) and subsequent supplement 
statements of the case (SSOCs) dated in June and October 
2001, the RO advised the veteran of what must be shown for 
higher ratings.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all medical evidence, 
which might be relevant to the veteran's claim.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, an SOC and SSOCs, 
been advised of the evidence considered in connection with 
his appeal.  Further, all of the relevant evidence has been 
considered.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2001).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

With regard to the disability picture before October 31, 
2000, the medical evidence shows no more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The December 1998 
examiner noted the veteran was cooperative and appropriately 
dressed.  His speech was coherent, relevant, spontaneous and 
clear.  No loose associations were noted.  Although the 
veteran spoke at length about his nightmares, flashbacks and 
poor sleep habits, his affect was appropriate to the thought 
content.  The veteran reported that occasionally he heard 
voices telling him "help me, help me, help me."  But he did 
not exhibit any paranoid delusions or delusional thinking.  
The veteran was well oriented to time, place and person.  His 
mood was mildly anxious and depressed.  The examiner 
indicated that the veteran's social impairment was moderate 
and his industrial impairment was moderate to severe 
secondary to the veteran's weakness in his left forearm and 
his chronic depression.  There is no evidence of record that 
the veteran was unable to perform routine activities such as 
self-care, and no evidence that he was unable to accomplish 
necessary tasks.  The impression at the December 1998 
examination was PTSD with mild depression and a GAF score of 
70.  During this time period, VA treatment records show that 
the veteran had been assessed GAF scores between 50 and 70.  
A GAF score of 70 equates with mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 equates with moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  As such, the Board 
finds that, prior to October 31, 2000, the veteran's PTSD 
symptomatology more nearly approximated a mental disability 
with occupational and social impairment due to no more than 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

However, a 50 percent rating was not warranted as the medical 
evidence overall does not show the criteria for a rating in 
excess of 30 percent.  That is, there is no medical evidence 
of impairment in thought processes or communication, 
difficulty in understanding complex commands, impaired 
judgment, persistent delusions or hallucinations, inability 
to perform activities of daily living, or disorientation to 
time or place.  On examination, the veteran was cooperative, 
polite and well groomed.  His speech was coherent, relevant, 
spontaneous and clear.  No loose associations were noted.  
The veteran's affect was appropriate to the thought content.  
As such, the evidence when considered in its totality does 
not present a picture of impairment for a 50 percent rating 
as contemplated by the rating criteria.  Thus, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the veteran's PTSD before 
October 31, 2000.  See 38 C.F.R. §4.130, Diagnostic Code 9411 
(2001).

As to the period after October 30, 2000, the Board concludes 
that a rating in excess of 70 percent for the veteran's 
symptomatology is not warranted.  The Board notes that the 
veteran's GAF score was 50 at his September 2001 VA 
examination and ranged between 50 and 55 in recent outpatient 
treatment records.  The Board observes that a GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends).
 
The Board realizes that a GAF score is not determinative by 
itself.  However, the September 2001 examination report 
revealed a rather dramatic increase in symptoms such as 
irritability, anxiety, depression, difficulty concentrating 
and increased nightmares and thoughts about Vietnam since the 
recent explosion at the World Trade Center, denoting 
significant impairment.  The veteran reported suffering from 
poor concentration and having a short attention span, 
intrusive memories, sleep difficulties, increased anger, 
irritability and impatience, frequent combat-related 
nightmares, and distress when exposed to stimuli reminding 
him of combat experiences.  He reported more arguments with 
his wife.  An October 31, 2000 VA outpatient treatment record 
reveals that the veteran continued to experience symptoms of 
PTSD: insomnia, nightmares, flashbacks, hyperirritability, 
and withdrawal from most social contacts.  The psychiatrist 
indicated that the veteran had been unable to work since 
September 1997 due to war injuries to his right side and left 
forearm and added that he considered the veteran 
unemployable, assigning a GAF score of 50.  Thus, from 
October 31, 2000, the overall disability picture is more 
consistent with severe social and industrial impairment and a 
rating of 70 percent.

However, a 100 percent rating is not warranted as the medical 
evidence overall does not show the veteran meets the criteria 
for a rating in excess of 70 percent.  That is, there is no 
medical evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives or own name.  In particular, the Board notes 
that the September 2001 examination report noted that the 
veteran had no auditory or visual hallucinations.  On 
examination, the veteran was alert and oriented to time, 
place and person.  He was appropriately dressed and had good 
eye contact.  His memory and judgment were noted as fair.  As 
such, the evidence when considered in its totality does not 
present a picture of impairment for a 100 percent rating as 
contemplated by the rating criteria.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected PTSD standing alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board notes that the veteran has been retired 
since 1997.  Significantly, no evidence has been presented 
showing that the veteran has required frequent periods of 
hospitalization due solely to his service-connected PTSD as 
to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD, 
prior to October 31, 2000, is denied.

Entitlement to a rating in excess of 70 percent for PTSD, 
after October 30, 2000, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

